Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), defendant contends that the verdict is against the weight of the evidence and that the sentence is unduly harsh or severe. The criminal intent of a burglar or attempted burglar may be inferred from the circumstances of the entry or attempted entry (see, People v Gaines, 74 NY2d 358, 362, n 1; People v Barnes, 50 NY2d 375, 381; People v Mackey, 49 NY2d 274, 280). The People need not establish that defendant intended to commit any particular crime (see, People v Mahboubian, 74 NY2d 174, 193; People v Mackey, supra, at 278-279). Here, the evidence supports the inference that defendant had the intent to commit a crime inside the apartment, and the jury gave the evidence the weight it should be accorded (see, People v Bleakley, 69 NY2d 490, 495; People v Williams, 221 AD2d 673; People v Mann, 216 AD2d 796, 798-799, lv denied 86 NY2d 797; People v Estrada, 173 AD2d 555, lv denied 78 NY2d 954). The sentence